Citation Nr: 0923212	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-38 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Whether an October 15, 1948, rating decision in which a 
noncompensable rating for psychoneurosis, hysteria was 
continued, should be revised or reversed on the grounds of 
clear and unmistakable evidence (CUE).

2.   Entitlement to an increased evaluation for 
psychoneurosis, hysteria, currently assigned a 50 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber , 
Attorney 


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1942 to June 
1943.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision dated in September 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the 
benefits sought on appeal.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  

The issue of entitlement to an increased evaluation for 
psychoneurosis, hysteria will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1948 rating decision, the RO continued a 
noncompensable rating for the Veteran's service-connected 
psychoneurosis, hysteria.

2.  The Veteran was notified of the October 1948 rating 
decision, but did not appeal that decision.

3.  The correct facts, as they were known at that time, were 
before the RO in October 1948, and the RO correctly applied 
the statutory and regulatory provisions then in effect.  The 
decision was supported by evidence then of record and was 
consistent with the law and regulations then in effect.


CONCLUSION OF LAW

There was no clear and unmistakable error in the October 15, 
1948 rating decision that continued a noncompensable 
evaluation for psychoneurosis, hysteria. 38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that VCAA is not applicable to the claim of 
CUE as a matter of law.  Indeed, the Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to CUE actions. See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding VCAA does not apply to Board CUE 
motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims).  The general 
underpinning for the holding that the VCAA does not apply to 
CUE claims is that such a matter involves an inquiry based 
upon the evidence of record at the time of the decision 
rather than the development of new evidence. See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001); Parker v. 
Principi, 15 Vet. App. 407 (2002).

As will be discussed below, the Board has determined that 
there is no legal entitlement to the claimed benefits as a 
matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the notice provisions and duty to assist 
provisions are inapplicable.  See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim. 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


II.  CUE

A review of the record reveals that a rating decision dated 
on October 15, 1948, continued a noncompensable evaluation 
for the Veteran's service-connected psychoneurosis.  A letter 
was sent to the Veteran that same month explaining that the 
complete records of his compensation claim had been reviewed 
in order to apply the 1945 Schedule for Rating Disabilities 
as authorized by a recent law.  It was noted that his 
service-connected disability was not shown to warrant a 10 
percent disability evaluation under the new schedule.  The 
letter also informed him that he had the right to appeal the 
decision within one year of the date of the letter.  Despite 
being notified the October 15, 1948, rating decision and of 
his appellate rights, the Veteran did not file a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final.  Therefore, the Board finds that 
October 15, 1948, rating decision is final.  See Veterans 
Regulation No. 2(a), pt. II, par. III, and Department of 
Veterans Affairs Regulations 1008 and 1009, effective January 
25, 1936, to December 31, 1957. 
 
In May 2006, the Veteran's representative submitted 
correspondence alleging CUE in the October 15, 1948 RO rating 
decision.  The RO denied the CUE claim in a September 2006 
rating decision, and the current appeal ensued.

In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Id.  Simply to claim CUE 
on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision, which constitutes a reversal 
of a prior decision on the grounds of CUE, has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior Adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Veteran and his representative contend that clear and 
unmistakable error was committed in the October 1948 rating 
decision because the "facts extant in October 1948 were not 
considered at all by the VARO at that time."  Specifically, 
the Veteran claims that the medical and other evidence 
existing at the time of the October 1948 rating decision is 
clear regarding the severity of the Veteran's psychoneurosis 
at that time and that the only explanation for the 
continuance of the noncompensable evaluation assigned to his 
disability was that the evidence was not considered.  In a 
May 2006 letter, the Veteran's representative argued that if 
the RO had considered the VA Social Service Reports in 
conjunction with the other evidence of record it would have 
undoubtedly assigned a compensable rating of either 10 or 30 
percent.  In particular, it was noted that the October 1948 
rating decision did not discuss the October 1947 VA Social 
Service Report, and as such, the Veteran's representative 
alleged that the RO failed to consider such evidence.  

Nevertheless, the Board notes that the October 1948 
notification letter stated that the complete record of the 
compensation claim had been reviewed in order to apply the 
1945 Schedule for Rating Disabilities.  It was specifically 
noted that the RO gave particular attention to examination 
reports and all evidence of a medical nature.  

The Board observes that the Veteran was rated under 
Diagnostic Code 9104 for his psychoneurosis.  Under the 1945 
Schedule for Rating Disabilities, Diagnostic Code 9104 
provided that anxiety hysteria should be rated as 
psychasthenia, substituting psychological reactions of fear, 
anxiety, etc., for phobias, obsessions, or compulsions.  
Under Diagnostic Code 9103, psychasthenia was assigned a 
noncompensable evaluation for mild symptomatology.   A 10 
percent disability evaluation was warranted for moderate 
impairment.  A 30 percent disability evaluation was 
contemplated for moderately severe symptoms with phobias, 
obsessions, compulsions, fairly numerous and materially 
circumscribing activity, producing fairly constant moderate 
anxiety reaction or perhaps occasional severe situation 
reaction anxiety episodes; productive of considerable social 
and industrial inadaptability.  

A note under Diagnostic Code 9100 reveals that with this and 
other psychoneuroses, including hypochondriasis, the mild 
rating will be assigned when the psychoneurosis is 
substantiated only on the basis of history or complaints 
given by the veteran and also when psychiatric findings are 
not more characteristic than minor tics, occasional 
stuttering or stammering, alteration of mood within fairly 
wide limited, minor sensory disturbances, fatigue or 
depression incident to actual situations, minor compulsive 
acts and phobias not emotionally charged and not interfering 
with normal adjustment, anxiety due to unusual stress or 
adequately motivated by the actual situation, high degree of 
interest in actually diseased or injured parts or organs.  
When such findings interfere with employability, the moderate 
rating may be assigned.  Id. 

The evidence of record in October 1948 included a May 1945 
special neuropsychiatric examination indicating that the 
Veteran had been working steadily in a tavern putting in 
about 10 hours a day.  The Veteran complained that the nerves 
in his stomach bothered him and indicated that he tired very 
easily and was bothered by crowds.  However, he denied having 
any nausea or emesis, and his appetite was good without 
constipation or diarrhea.  He did not have any headaches, and 
there were no visual or auditory disturbances. The examiner 
noted that the Veteran was quiet, pleasant, friendly, and 
cooperative.  He was neat and tidy in appearance and 
presented normal psychomotor activity.  The Veteran was 
oriented in all three spheres, and no delusions or 
hallucinations were elicited.   He was not depressed or 
suicidal, and his judgment was fair.  A neurological 
examination was essentially negative.  The diagnosis was 
listed as "psychoneurosis, hysteria, competent."

A May 1945 physical examination noted that the Veteran had 
taken over his father's business in partnership with his 
mother.  The Veteran reported that his primarily complaint 
was his nerves and that he had difficulty with work because 
people and noise bothered him.  He also indicated that he 
sometimes became fidgety and that he did not sleep well.

A private physician submitted a statement dated in March 1947 
in which he indicated that the Veteran was suffering from 
nervous and mental health trouble.  It was noted that he was 
in need of a more complete examination as well as more 
treatment.

The Veteran's sister also submitted a lay statement in April 
2007 indicating that he was extremely nervous and unable to 
tolerate large crowds.  She also noted that that he was 
secretive and had difficulty sleeping due to weird dreams.  

The RO attempted to provide the Veteran with a VA examination 
in May 1947 in order to rate his disability under the 1945 
Rating Schedule.  However, the Veteran indicated that he 
could not report for such an examination because he believed 
that his nervous condition was equal to a nervous breakdown 
and wanted to avoid any further strain.  A letter was sent to 
him indicating that no further rating action could be taken 
on his claim.

An October 1947 Social Service Report indicates that the 
American Red Cross Claims office requested that the VA Social 
Service contact the Veteran and encourage him to keep the 
appointment for a pension examination or possibly accept 
outpatient psychiatric care.  The social worker visited with 
the Veteran's physician who considered the Veteran to be 
psychoneurotic and a rather hopeless case.  However, the 
physician believed that the Veteran's complaints were 
entirely psychosomatic and that he should be treated by a 
psychiatrist.  The social worker also interviewed his family, 
which revealed that the Veteran had peculiar or unusual 
behavior.  His family indicated that he was unwilling to face 
crowds and was apprehensive about elevators and discussing 
his situation with VA representatives.  The family feared 
that the Veteran might have to be committed; however, none of 
the family had felt that his behavior had been harmful enough 
to require that step.  The social worker also interviewed the 
Veteran briefly.  The Veteran appeared to be somewhat under 
tension and reported being afraid when in crowds.  He also 
disliked elevators and indicated that he would not go to an 
examination if it were to involve riding in one.  
The Veteran further noted that he had a fear of physicians 
and stated, "Doctors make me sick."  He reacted strongly 
against any suggestion of an examination, despite being 
advised of the importance of one.  

The Veteran has not alleged, nor does the record show, that 
there was any additional evidence that was not associated 
with the claims file at the time of the October 1948 rating 
decision.  In fact, the Veteran's representative submitted a 
substantive appeal in November 1947 acknowledging that all of 
the evidence submitted with the Veteran's CUE claim existed 
and was part of the claims file in October 1948 because they 
were either medical evaluations conducted by VA medical 
personnel or correspondence between the Veteran and the RO at 
that time. 

In addition, the Board finds no indication in the record that 
the RO failed to consider all of the evidence of record at 
that time.  As previously noted, the RO had indicated that 
complete record of the compensation claim had been reviewed 
and that particular attention was given examination reports 
and all evidence of a medical nature.  The aforementioned 
evidence was associated with the claims file at the time of 
the October 1948 rating decision.  

Although the RO did not articulate the reasons for its 
October 1948 decision in great detail, it is not generally a 
fruitful exercise to speculate on whether a particular RO 
decision issued prior to February 1, 1990, applied relevant 
regulations or considered certain items of evidence based on 
whether the RO specifically discussed the regulations or the 
evidence in the rating decision.  Prior to February 1, 1990, 
when 38 U.S.C. § 5104(b) was added to the law to require ROs 
to specify the evidence considered and the reasons for the 
disposition, rating decisions routinely lacked such 
specificity. See Crippen v. Brown, 9 Vet. App. 412, 420 
(1996).  Thus, generally speaking, adjudicators not having 
discussed regulations or certain items of evidence do not 
constitute CUE, as there is nothing to suggest that, had 
there been a written discussion of or citation to such 
regulations or evidence, a different result would have 
ensued. Crippen, 9 Vet. App. at 421.  By arguing that the RO 
failed to consider certain portions of the evidence or to 
assign more probative weight to certain parts, as opposed to 
other parts, (for example, in this case, certain parts of the 
October 1947 Social Service Report), the Veteran is merely 
asserting a disagreement as to how the facts were weighed in 
the decision.  

In essence, the contentions of the Veteran and his 
representative boil down to a disagreement with how the facts 
were weighed and evaluated.  However, the Board notes that an 
assertion that previous adjudications had improperly weighed 
the evidence can never rise to the stringent definition of 
CUE.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), motion for 
review denied, 6 Vet. App. 162 (1993) (en banc).  CUE is an 
error of fact or law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Neither a claim alleging improper 
weighing and evaluating of the evidence in a previous 
adjudication, nor general, non-specific claims (including 
sweeping allegations of failures to follow the regulations or 
to provide due process) meet the restrictive definition of 
CUE. Id. at 44.  Importantly, "clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provision to the correct and relevant facts; 
it is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

The Board further observes that the Veteran and his 
representative have also claimed that the October 1948 
decision was premised on the Veteran's failure to report for 
a scheduled VA examination in 1947, which was an illegitimate 
basis to deny the Veteran's claim.  In particular, they noted 
that the medical and lay evidence indicated that the Veteran 
was unable to report for his VA examination as a result of 
his service-connected psychoneurosis.  They also argued that 
VA regulations regarding a Veteran's failure to appear for a 
VA examination did not exist until 1962.  However, the Board 
notes that the October 1948 rating decision did not deny the 
claim on the basis that the Veteran failed to report to a VA 
examination.  In fact, the October 1948 rating decision did 
not even discuss the Veteran's failure of the Veteran to 
appear at the examination.  Instead, the rating decision 
clearly stated that the RO reviewed the evidence of record 
and determined that the service-connected disability was not 
shown to be of a 10 percent degree under the new schedule.  
As such, it appears that its decision was based on the 
available evidence of record rather than on the fact that the 
Veteran failed to appear at the examination. 

Moreover, under 38 C.F.R. § 3.1251 (1948), the award of 
disability compensation will be suspended as of the date of 
the last payment upon failure of a Veteran without adequate 
reason to report for physical examination.  In this case, a 
May 1947 letter did indicate that no further rating action 
would be taken on the Veteran's claim because until he 
informed VA of his intention to report for a VA examination 
However, as previously discussed, the RO subsequently issued 
the October 1948 rating continuing the noncompensable 
evaluation based on the merits of the claim.  

Based on the above contentions and pertinent regulations, the 
Board finds that the RO did not commit clear and unmistakable 
error in the assignment of a noncompensable evaluation for 
psychoneurosis, hysteria in October 1948.  The allegations 
submitted by the Veteran and his representative amount to 
merely a disagreement with the way the RO weighed the correct 
evidence before it in October 1948.  As noted above, this 
type of contention cannot substantiate a claim for clear and 
unmistakable error under 38 C.F.R. § 3.105(a).  The RO, in 
considering the medical evidence of record and concluding 
that a noncompensable rating was still warranted, merely 
weighed the evidence and exercised judgment in applying the 
rating criteria to the facts.  The Veteran has not showed 
either that the correct facts were not available to the RO or 
that the laws were not correctly applied.  Consequently, the 
requirements for showing CUE in the October 15, 1948 rating 
decision have not been met.  A CUE claim, which does not meet 
the identified criteria, must be denied.  Luallen v. Brown, 8 
.App. 92 (1995). 


ORDER

Having found that that the October 15, 1948, rating decision 
that continued a noncompensable evaluation for 
psychoneurosis, hysteria, was not clearly and unmistakably 
erroneous, the decision cannot be revised or reversed based 
upon CUE; the appeal is denied.

REMAND

Reason for Remand:  To issue a statement of the case.

The Board notes that the September 2006 rating decision 
increased the Veteran's evaluation for psychoneurosis, 
hysteria to 50 percent effective from May 18, 2006.  
Applicable law mandates that when a veteran seeks an 
increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993). 

The Veteran's representative submitted a statement in April 
2007 in which he contended that the Veteran was entitled to a 
100 percent disability evaluation for his psychoneurosis, 
hysteria.  To date, however, the RO has not issued a 
statement of the case (SOC) in response to what has been 
construed as the Veteran's notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2006); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
return the claims file to the Board only if the Veteran 
perfects his appeal in a timely manner. See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should issue the Veteran a 
statement of the case addressing the 
issue of entitlement to an increased 
evaluation for psychoneurosis, hysteria.  
The statement of the case should include 
a discussion of all relevant evidence 
considered and citation to all pertinent 
law and regulations.  Thereafter, the 
Veteran should be given an opportunity 
to perfect an appeal by submitting a 
timely substantive appeal in response 
thereto.  The RO should advise the 
Veteran that the issue will not be 
reviewed by the Board following the 
issuance of the statement of the case 
unless he perfects his appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the appellant unless he is notified.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


